Citation Nr: 1116174	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-10 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for a bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from September 1982 to July 1986 and from July to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran was awarded the Combat Action Badge (CAB) for service in Iraq which included being the target of an improvised explosive device (IED) attack.

2.  The Veteran has a current diagnosis of TBI which is related to his combat service.

3.  There is a current diagnosis of bilateral plantar fasciitis.

4.  The Veteran reports a continuity of symptoms of foot pain dating from active service to the present.


CONCLUSIONS OF LAW

1.  The criteria for service connection for traumatic brain injury have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grants of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's claims for stem from his second period of active service from July to December 2005.  Evidence establishes that the Veteran served in the Army Reserve and that he served on active duty during this time as a Combat Engineer in Iraq.  Service personnel records have been obtained and clearly establish that the Veteran was awarded the Combat Action Badge (CAB) for service in Iraq.  The records related to this award also indicate that some of the Veteran's combat service included being the target of an IED attack.

Service treatment records contain no complaints of, or treatment for, any sort of head trauma or cognitive difficulties.  Although there is no objective evidence to support a specific diagnosis in service, the Board accepts the Veteran's assertions of in-service head trauma as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2002).

VA medical records dated October and December 2007 reveal diagnoses of TBI.  These diagnoses appear to be adequate and based upon valid current testing as well as the Veteran's history of exposure to an IED blast during service.  More recent VA treatment records dated in March 2010 reveal the continued presence of post-concussive symptoms.  

The evidence establishes that the Veteran served in combat in Iraq and was the target of an IED blast.  There are current diagnoses of TBI based upon the blast injury incurred during service.  Accordingly, service connection for TBI is warranted.

The Veteran has a current diagnosis of bilateral plantar fasciitis.  VA treatment records reveal treatment for complaints of bilateral foot pain dating from April 2006 to the present.  The Veteran's service treatment records do not reveal any evidence of complaints of, treatment for, or diagnosis of any bilateral foot pain or disability during active service.  In March 2011, the Veteran and his wife testified that he developed bilateral foot pain during active service in 2005 and that he had symptoms of foot pain ever since.  This testimony is credible and provides a continuity of symptomatology of bilateral foot pain dating from active service in 2005 to the present.  Accordingly, service connection for bilateral plantar fasciitis is warranted. 


ORDER

Service connection for traumatic brain injury is granted.

Service connection for a bilateral plantar fasciitis is granted.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


